 

Exhibit 10.17 Fourth Amendment to credit agreement dated February 13, 2002 with
Wells Fargo Bank, National Association

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 13, 2002, by and between DATALINK CORPORATION, a Minnesota
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2000, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             The following is hereby added to the Credit Agreement as
Section 6.1. COLLATERAL:

 

“SECTION 6.1.COLLATERAL. As security for all indebtedness of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in all Borrower’s Accounts Receivable and Inventory.”

 

2.             Section 7.2 (e). NET PROFIT is hereby deleted in its entirety,
and the following

substituted therefore:

 

“SECTION 7.2 (e). NET LOSS. Maximum net loss of $1,000,000.00 for the quarter
ending March 31, 2002.”

 

3.             The following is hereby added to the Credit Agreement as
Section 7.3 (n) PURCHASE OF ASSETS:

 

“SECTION 7.3 (n). PURCHASE OF ASSETS. Refrain from purchasing or otherwise
acquiring during any fiscal year, all or substantially all, of the assets of any
other person, firm, corporation or other entity with any proceeds of Line of
Credit A without prior consent of the bank.”

 

4.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

 

5.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

DATALINK CORPORATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Daniel J. Kinsella

 

By:

/s/ Jacob B. Johnson

 

 

Daniel J. Kinsella, Chief Financial Officer

 

Jacob B. Johnson, Officer

 

 

--------------------------------------------------------------------------------